Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3, “groves” should be - -grooves- -, however see rejection under 35 USC 112 below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 2-3, the metes and bounds of the phrase “the washers having circumferential grooves on a radially outer surface” is unclear.  Specifically it is unclear as to how many grooves are being positively recited and required.  Is the claim meant to be limited to at least four grooves, that being at least two per washer?  Or is this meant to define a minimum of two grooves, one on each washer.  Based on claim 8 the intent is one per washer and thus this should read - -each washer having a circumferential groove on a radially outer surface- -.
Similarly it is unclear how many axial cuts are being required between respective tabs in claim 2.  Is claim 2 meant to require multiple slits between each pair of adjacent tabs or one slit between tabs and thus since there are a plurality of slits there must be at least three tabs?  Claim 1 recites a plurality of tabs, this is only requires two, claim 2 then states a plurality of cuts between respective tabs, if the intent is that two slits can be between the tabs the minimum requirement would be two tabs and two slits, however this configuration does not appear to be illustrated.  In order to have a plurality of slits based on the disclosure there must be at least three tabs since there is only one slit between each of the adjacent tabs.  Based on this claim 2 should define one slit between adjacent tabs which would be open ended as to the minimum number of tabs or claim 1 should state at least three tabs and the claim 2 state a plurality of slits with one slit between each set of adjacent tabs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schurger, USP 4,932,796.
Regarding claim 1, Schurger discloses a unitized axial bearing comprising: a plurality of rollers (under the broadest reasonable interpretation a ball 3 is a type of roller) axially separating two washers (1 and 2), the washers having circumferential grooves (17, only labeled on washer 1 but same groove is shown in 2 on the left hand side) on a radially outer surface; and a sleeve (33) radially surrounding the washers and the rollers to radially retain the rollers, the sleeve having a plurality of inwardly directed tabs (best shown as 8 and 19) extending into the grooves of the washers to axially retain the washers.  NOTE: “sleeve” is not limited to any particular shape thus the configuration of Schurger under the broadest reasonable interpretation can be considered a type of sleeve, this applies to all the additional rejections below.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 9211702 (DE702).
Regarding claim 1, DE702 discloses a unitized axial bearing comprising: a plurality of rollers (3) axially separating two washers (1 and 2), the washers having circumferential grooves (indented groove on each ring, best shown by 10) on a radially outer surface; and a sleeve (best labeled by 17) radially surrounding the washers and the rollers to radially retain the rollers, the sleeve having a plurality of inwardly directed tabs (4 and 7) extending into the grooves of the washers to axially retain the washers.  

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2173552 (FR552).
Regarding claim 1, FR552 discloses a unitized axial bearing comprising: a plurality of rollers (4) axially separating two washers (1 and 1’), the washers having circumferential grooves (groove formed by the stepped ends on the radially outer side of the washers, stepped ends indicated by 5 and 5’) on a radially outer surface; and a sleeve (6) radially surrounding the washers and the rollers to radially retain the rollers, the sleeve having a plurality of inwardly directed tabs (bent over ends that engage around the steps 5 and 5’) extending into the grooves of the washers to axially retain the washers.  
Regarding claim 3, FR552 discloses that the rollers (4) are cylinders.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2173552 (FR552).
Regarding claim 4, FR552 does not disclose that the sleeve is made of sheet metal.
It would have been obvious to one having ordinary skill in the art at the time of filing to make the sleeve out of any material, including sheet metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, the recitation is a product-by-process recitation defining how the tabs are formed, how the tabs are made does not structurally limit the claim and thus the claim stands rejected since claim 4 is rejected, see MPEP 2113.
Regarding claim 7, FR552 does not disclose that the sleeve is made of plastic.
It would have been obvious to one having ordinary skill in the art at the time of filing to make the sleeve out of any material, including plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6, based on its current pendency, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are allowed.  Regarding claim 8, the final method step requires installing the rollers between the washers, to perform this step the previous steps must first be carried out as this is what positions the washers with a space therebetween for receiving the rollers.  However, the prior art of record all show configurations that would prevent insertion of the rollers between washers that are already attached to the sleeve and thus the prior art of record does not teach nor render obvious the method as recited by claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656